Title: To George Washington from Robert Morris, 7 April 1783
From: Morris, Robert
To: Washington, George


                        
                            
                            Dear Sir
                            Office of Finance 7th April 1783
                        
                        I enclose the general Accounts of my Administration to the Close of the last Year. These may Satisfy
                            Curiosity but they must give Pain to every good American and ought to Cover with Confusion those men who are the Authors
                            of our Negligent Supineness. I am Sir very sincerely Your most Obedient & humble Servant
                        
                            Robt Morris
                        
                    